Citation Nr: 1437119	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-14 915	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.  

2.  Entitlement to service connection for a left leg disability (to include the left hip, knee, and ankle).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had verified active military service from January 1982 to May 1984, as well as from May 1 to May 9, 1992 while a member of the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an October 2012 decision, the Board denied the Veteran's claim for service connection for rheumatoid arthritis.  It remanded the claims remaining on appeal (as noted on the title page) for additional development.  Also, as is discussed in the Board's October 2012 decision/remand, the Veteran's request for both an RO hearing and a Board hearing has been withdrawn.  

In a November 2013 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) continued the denial of the Veteran's claims.  The appeal has since been returned to the Board.  In April 2014, the Veteran's attorney submitted additional evidence directly to the Board with a waiver of initial review by the AOJ.  The Board accepts the evidence for inclusion into the record on appeal.  

As noted in its October 2012 remand, the Board had concerns about the Veteran's credibility in reporting her stressor incidents based on inconsistencies noted in the evidence of record.  This raised questions about the diagnosis of PTSD made by VA clinicians based on military sexual trauma (MST).  

In particular, a March 2008 VA Center For Sexual Trauma Treatment Plan note, reflects the Veteran's report of intrusive thoughts and aversion to being touched by another person, apparently related to her being sexually assaulted in service.  However, in a February 2008 statement from C. S. Y., a case manager for the Homeless Emergency Project, Inc./Shelter Plus Program, the following was noted:  

Quite uncharacteristic of [the Veteran's] Christian beliefs, I have witnessed a side of her I cannot tolerate.  This is her crude, sexually explicit mood when she thinks it's hilarious to make up jokes and sayings about sex acts and private body parts.  Thankfully[,] I have only seen this happen to her twice, but I have heard reports of this behavior at other times.  

Furthermore, C. S. Y. noted:

As one of [the Veteran's] Ministers, our five years of church experience with her is far more colorful than we would like it to be.  The Senior Pastor, D. M., and I have had to confront [the Veteran] with her church service behavior on several occasions.  She has been known to pick grown men up off the floor and spin them around, which is very humiliating for them.  She claimed she just wanted them to feel what it was like to fly, and she felt this was perfectly rational behavior.   

Additionally, in a June 2009 VA mental health biopsychosocial integrated treatment plan note, the Veteran identified that she was suffering from depression and difficulty trusting others, along with a lack of sexuality.  In this regard, the Veteran reported that she had not been sexual for ten years.  She had also reported in a September 2007 VA treatment note of not having been sexual for eight years.  However, within the 10 year/8 year time frame identified by the Veteran, a December 2000 VA mental health clinic (MHC) individual treatment record noted the Veteran's report that when ". . . she is manic she has a tendency to be promiscuous sexually."  

The Board is also aware that in a September 2007 VA Social Work Intake assessment, the Veteran was noted as reporting that she felt she had had a good childhood and that her parents had provided very well for her and her brothers and sisters.  The Veteran also commented that there had been some questionable parental discipline based on today's standards.  

However, the Veteran's report, as noted in September 2007, appears inconsistent with her report of her family life to other clinicians.  In this regard, Dr. G. W. K. has reported that during her treatment in 1995 (February 1995 to October 1995), the Veteran reportedly identified that she had been sexually abused by her father while she was a child.  A February 2000 report of psychological evaluation by Dr. E. K. L., a clinical psychologist, documents the Veteran's history that she, as well as her sisters, had been sexually abused by her father.  The Veteran's molestation was reported as beginning when she was eight years of age, and that at age 12 the molestation progressed to sexual intercourse.  A Monterey County Department of Social Services Mental Disorder Questionnaire form, dated in September 2000, further notes the Veteran's report that she was molested by her father until she was 16 years of age.  (Parenthetically, in its October 2012 remand, the Board noted the fact that the Veteran reported in 1995 and 2000 that she had been sexually abused as a child and teenager, but did not report at that time that she had also been sexually assaulted in service.)  

The Board also notes that in Dr. E K. L.'s February 2000 report, the Veteran was noted as indicating that both her parents had been alcoholics, and that her parents had intense nonphysical fights in front of her and her brothers and sisters.  Additionally, the Veteran reported that she had never been close to her mother, that her mother was neglectful, and that sometimes the Veteran and her brother and sisters had not been fed.  Furthermore, Dr. E. K. L. noted the Veteran's report that she began running away from home in her mid-teens.  In the September 2000 Monterey County Department of Social Services Mental Disorder Questionnaire form, the Veteran reported having been poor all her life.  

Otherwise, the Board notes that the Veteran has reported to clinicians of having served in the Persian Gulf (Southwest Asia theatre of operations) during the Persian Gulf War.  In particular, in the above-noted February 2000 psychiatric examination conducted by E. K. L., the Veteran reported being a Desert Storm veteran.  A Monterey County Department of Social Services record, which appears to be dated in May 2000, notes the clinician's report that the Veteran "Is a Desert Storm Veteran suffering from exposures."  The Board's review of the Veteran's service records does not reflect that she was called up to active duty as a reservist/guardsman during Operation Desert Storm; nor did she serve in the Southwest Asia theatre of operations.  

Likewise, the Veteran's reporting of one of her sexual assaults has been inconsistent.  In particular, the Veteran reported that in March 1982 she had been raped in her barracks during basic training at Fort Jackson, South Carolina.  She described two males entering her barracks room, holding her mouth shut, and raping her.  She allegedly reported the incident but was told it would not amount to anything and to forget about it.  The Veteran has not identified that an investigation of the alleged assault was undertaken.  Since the first reporting of the stressor incident to VA, the Veteran's factual history of the event has changed.  During an October 2013 VA psychiatric examination, the Veteran reported that she had been raped by three soldiers while in her barracks' room and that she was raped on two successive nights.  

The Veteran has received VA treatment for PTSD secondary to MST.  The clinicians have accepted the Veteran's reports of being sexually assaulted in service.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that  under 38 C.F.R. § 3.304(f)(5), a post-service medical opinion may be used in determining whether the occurrence of a PTSD stressor is corroborated for in-service personal assaults, and that the Board may weigh the medical opinion evidence against other record evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1380 (Fed. Cir. 2011).  As such, although a post-service diagnosis of PTSD may fulfill the stressor corroboration requirement, the Board may nevertheless determine that the stressor is not credible based on other evidence.  Id.  

In light of the inconsistencies in the Veteran's reporting of her history and the evidence of record, the Veteran underwent a VA examination in October 2013, as noted above.  The examiner conducted psychological testing and determined that the Veteran did not meet all the necessary DSM-IV criteria to warrant a diagnosis of PTSD.  He diagnosed the Veteran with a mood disorder (e.g. bipolar disorder) but found that the evidence did not support any relationship between a mood disorder and the Veteran's period of service.  The examiner did not discuss the Veteran's inconsistent history or make any determination as to the credibility of the Veteran in reporting her stressors.  

Following the October 2013 VA examination, the Veteran was examined by a private psychologist in February 2014.  The psychologist reviewed the Veteran's claims folders, but did not report having conducted any psychological tests.  (Parenthetically, it does not appear that the psychologist had available or reviewed the report of October 2013 VA examination at the time of writing her report.)  The psychologist found that the Veteran did have PTSD related to the report of in-service sexual assault.  The psychologist, likewise however, failed to discuss the Veteran's inconsistent history.  She otherwise noted that the Veteran became tearful when discussing her history in the Army, and at times appeared confused when describing historical details and demonstrated a poor understanding of timelines of various events as well as an inability to recall details.   

The Board is mindful that the Veteran has been diagnosed with bipolar disorder and has had significant manic and depressive episodes.  She was noted on evaluation in September 2000 to be somewhat delusional in her thinking, and she has also been found to show signs of paranoia and impaired judgment.  Neither the VA examiner nor the February 2014 private psychologist specifically addressed the inconsistent behaviors of the Veteran as they related to her reported symptoms of trauma due to sexual assault, as noted by the Board above.  Also, neither clinician discussed the inconsistencies in the Veteran's reported personal and medical history.  It is unclear whether the Veteran's symptoms associated with her bipolar disorder play any role in her inconsistent behaviors or reported history.  As a result, the Board believes further medical examination of the Veteran is necessary before reaching a decision on her claim.  Therefore, the Veteran's appeal is remanded for an additional VA examination and opinion.  

The Board also notes that in the rating decision on appeal the Veteran was notified that her service treatment records (STRs) from her first period of service (January 1982 to May 1984) were not available for review.  When the Board first reviewed the Veteran's claims in October 2012, her STRs from her first period of service were associated with the claims folders.  It is not apparent, however, when exactly they were received.  

With regard to the above, following appointment as the Veteran's representative, the Veteran's attorney was provided a copy of the claims folders in September 2009.  Whether the claims folders at that time contained the Veteran's STRs from her first period of service is unknown.  A PIES (Personnel Information Exchange System) request to the National Personnel Records Center (NPRC) in October 2009 concerning the Veteran's STRs was replied to by NPRC, but their response does not clearly indicate when or if any STRs were received by the RO.  The Veteran underwent a VA orthopedic examination in February 2010 during which the VA examiner commented on particular STRs from the Veteran's first period of service in rendering his opinion.  However, in a later March 2010 statement of the case (SOC) the RO again indicated that the Veteran's STRs from her first period of service were not available for review.  The evidence section of the SOC also did not include a notation that the Veteran's STRs for the period January 1982 to May 1984 had been reviewed.  

Thereafter, in its October 2012 decision/remand, the Board referenced STRs from the Veteran's first period of service concerning treatment for injuries to her left knee and ankle.  The Veteran's attorney has been provided copies of the Veteran's most recent October 2013 VA medical examinations.  In particular, the October 2013 VA orthopedic examiner referenced the Veteran's STRs from her first period of service in providing a medical opinion.  As such, the October 2012 Board decision/remand and the October 2013 VA orthopedic examination appear to have placed the Veteran and her attorney on notice of VA's receipt of her STRs for the period January 1982 to May 1984.  Nonetheless, the attorney has not requested the Veteran's STRs and has continued to submit written argument which includes reference to the Veteran's missing STRs from her first period of service.  In a February 2014 private psychological evaluation submitted by the attorney in support of the Veteran's claim, the psychologist noted the lack of review of the Veteran's STRs associated with her period of service from January 1982 to May 1984.  

Here, in particular, the October 2013 VA orthopedic examination findings and opinion are unfavorable to the Veteran's claim for service connection for left leg disability (to include the left hip, knee, and ankle).  In light of this fact as well as the reliance of the VA examiner on the Veteran's STRs from January 1982 to May 1984 in rendering his opinion, the Veteran and her attorney should be provided a copy of her STRs for her period of service dated from January 1982 to May 1984.  Thereafter, the Veteran and her attorney should be afforded an opportunity to submit additional evidence and argument.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records dated since October 2013 and associate the records with the Veteran's claims folders.  

2.  Provide the Veteran and her attorney with a copy of her service treatment records associated with her period of active service from January 1982 to May 1984.  The Veteran and her attorney should be allowed a sufficient amount of time for submission of additional argument and/or evidence in support of her claims.  

3.  After completion of the above, the Veteran should then be scheduled for a VA psychiatric examination to determine the etiology of each psychiatric disorder that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2013).) 

Prior to the examination, the claims folders and a copy of this remand must be made available to the examiner for review.  In particular, of record are the above-noted October 2013 VA psychiatric examination and the February 2014 report of psychological evaluation from A. L. G., PhD, a licensed psychologist.  (In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, it is important for the examiner to review and discuss the Board's reporting of the evidence, as noted in the remand narrative above, especially with respect to the apparent inconsistent behaviors of the Veteran as they relate to her reported symptoms of trauma due to sexual assault, as well as the inconsistencies in the Veteran's reported personal and medical history.)

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report that fully discusses her symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to her PTSD.  

b.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor(s) of having been sexually assaulted, the examiner should provide an opinion as to whether there is evidence of changed behavior after the alleged assault.  

Furthermore, the examiner should discuss the apparent inconsistent behaviors of the Veteran as they relate to her reported symptoms of trauma due to sexual assault as well as the inconsistencies in the Veteran's reported personal and medical history.  (See Board discussion in body of remand, above.)  The examiner should also comment on whether the identified inconsistencies are typical of someone diagnosed with bipolar disorder.  

c.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with those previous findings documented in VA treatment notes and by the private psychologist in February 2014 reflecting a diagnosis of PTSD secondary to an in-service sexual assault.  An explanation for the difference should be set forth.  

d.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to the medical probabilities that each diagnosed psychiatric disorder (e.g., bipolar disorder, depression, etc.) is related to or had its onset during military service.  

The examiner must provide the complete rationale for all conclusions reached, and specifically set forth the medical reasons for accepting or rejecting any statements by the Veteran regarding the continuity of her symptoms since military service or regarding the occurrence of in-service stressors.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her attorney should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

